DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable subject matter 
Based on the foregoing reasons, Claims 1-20 filed 06/15/2021, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a headset, method and a non-transitory computer readable medium for determining depth information for a target area using images captured by imaging device(s) of a headset and illuminated by an illuminator comprising a first and second projector.

The combination of the prior art does not teach or suggest a specific implementation with the following distinct properties that include:
an illuminator configured to illuminate a target area within a local area surrounding the headset with light, the illuminator comprising an optical path switch configured to receive light and dynamically control an amount of light provided to a first projector and a second projector, the first projector configured to generate a first interference fringe pattern using light from the optical path switch, and the second projector configured to generate a second interference fringe pattern using light from the optical path switch, wherein the first interference fringe pattern illuminates a first portion of the target area and the second interference fringe pattern illuminates a second portion of the target area
Closest prior art listed below either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Huang (US 20130155378 A1) teaches a stereoscopic display apparatus includes an image projection module, a plurality of projection lenses and an optical path switching module. The optical path switching module is disposed between the image projection module and the projection lenses. The optical path switching module has a light-incident surface and different light-emitting surfaces.

WATANABE (US 20190049237 A1) teaches a three-dimensional form measurement device includes: an interference fringe projector that scans an interference fringe and projects one of a plurality of interference fringe patterns; an imaging device that images the subject of measurement onto which the interference fringe is projected and generates a plurality of interference fringe images corresponding to at least three different interference fringe patterns in each of a plurality of imaging conditions; and a controller that selects, for each pixel, which imaging condition should be used to compute a phase distribution image of the subject of measurement, and computes a phase of each pixel in the phase distribution image based on the pixel values in the plurality of interference fringe images corresponding to the imaging condition selected for each pixel.

Li (US 20180088454 A1)  teaches a projection display apparatus comprising: a light source for emitting a light beam; a first light path configured to project the light beam emitted from the light source to a first display position; a second light path configured to project the light beam emitted from the light source to a second display position; a light patch switching device configured to switch the light beam emitted from the light source between the first light path and the second light path; and a light modulation device through which both the first light path and the second light path pass, wherein the light modulation device is configured to modulate the light beam passing therethrough to generate a display image.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486